DETAILED ACTION
Election/Restrictions
Claims 11-17 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/8/2021. In addition, claims 5 and 6 are drawn to a non-elected species. Claim 5 recites that “at least one of the side surfaces [of the heat radiating portion] contacts a side surface of the plurality of stator cores in the circumferential direction”; this is not shown in elected Figures 1-9 or described in the specification. Therefore, claims 5 and 6 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 7-10, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim 9,841,011.
Kim discloses, regarding claim 1, a linear compressor 100, comprising: a cylinder 120 that defines a compressor space and that is configured to compress refrigerant in the compressor space; a piston 130 located in the cylinder 120 and configured to perform a reciprocating motion in an axial direction relative to the cylinder 120; a mover (combination of elements 138 and 260) coupled to the piston 130 and configured to transmit a driving force to the piston 130 to cause the piston to perform the reciprocating motion; a stator (combination of elements 210, 211, 240, 242, and 250) that defines a cylinder space that receives the cylinder 120, the stator (210, 211, 240, 242, 250) being configured to generate the driving force together with the mover (138, 260); and a Re claim 2, wherein the supporting unit (110, 270) comprises a frame 270 that faces a side surface of the stator (210, 211, 240, 242, 250) in the axial direction and that supports the stator in the axial direction, and wherein the frame 270 comprises at least one heat radiating portion 274 that extends along the stator in the axial direction (clearly shown in Figs. 3, 4, and 6); Re claim 3, wherein at least a part of the heat radiating portion 274 is located radially inward of an outer circumference of the stator (clearly shown by Figs. 3, 4, 6, and 7; see how 274 extends radially within the spaces between 211); Re claim 4, wherein the stator (210, 211, 240, 242, 250) comprises a plurality of stator cores 211 that are stacked radially and that are arranged at intervals in a circumferential direction (clearly shown in Fig. 5), and wherein the at least one heat radiating portion 274 extends along an interval between the plurality of stator cores 211 (clearly shown in Figs. 3-4); Re claim 7, wherein the at least one heat radiating portion 274 has side surfaces that face the plurality of stator cores 211 in the circumferential direction, and wherein at least one of the side surfaces is spaced apart from a side surface of the plurality of stator cores 211 in the circumferential direction (clearly shown in Figs. 3-4); Re claim 8, further comprising a stator cover 110 that is located at an opposite side of the frame 270 with respect to the stator, that is configured to support the stator (210, 211, 240, 242, 250) in the axial direction, and that contacts the at least one heat radiating portion 274; Re claim 9, wherein the at least one heat radiating portion 274 defines a coupling hole 275 Re claim 10, further comprising a casing (101-103) that defines a hermetic inner space, the casing having an inner circumferential surface that is spaced apart from an outer circumferential surface of the stator (210, 211, 240, 242, 250).
Kim discloses, regarding claim 18, a linear compressor 100 comprising: a cylinder 120 that defines a compressor space and that is configured to compress refrigerant in the compressor space; a piston 130 located in the cylinder 120 and configured to perform a reciprocating motion in an axial direction relative to the cylinder 120; a stator (combination of elements 210, 211, 240, 242, and 250) that receives the cylinder 120 and that is configured to generate force to drive the piston 130 to perform the reciprocating motion, the stator (210, 211, 240, 242, 250) comprising a plurality of stator cores 211 arranged in a circumferential direction about an axis of the stator (clearly shown in Fig. 5); and a supporting unit (combination of elements 110 and 270) that covers at least a portion of the stator (210, 211, 240, 242, 250), that is coupled to the stator, and that is configured to support the stator in the axial direction (see elements 110 and 270 in Figs. 1, 3, 4, and 6); Re claim 19, wherein the supporting unit (110, 270) comprises a plurality of heat radiation portions 274 that are located at intervals between the plurality of stator cores 211 and that extend in the axial direction, and wherein at least a portion of the plurality of heat radiation portions 274 protrudes radially outward of an outer circumference of the plurality of stator cores 211 (clearly shown in Figs. 3, 4, and 6).

Claims 1-4, 7-8, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh US 2006/0093495 A1.
Oh discloses, regarding claim 1, a linear compressor, comprising: a cylinder 62 that defines a compressor space and that is configured to compress refrigerant in the compressor space; a piston 69 located in the cylinder 62 and configured to perform a reciprocating motion in an axial direction relative to the cylinder 62; a mover (combination of elements 82 and 83) coupled to the piston 69 and configured to transmit a driving force to the piston 69 to cause the piston to perform the reciprocating motion; a stator (combination of elements 78, 79, 80, and 81) that defines a cylinder space that receives the cylinder 62, the stator (78-81) being configured to generate the driving force together with the mover (82, 83); and a supporting unit (combination of elements 63, 64, and 107) that includes an overlap portion (substantially broad; see 107) that covers at least a portion of the stator (78-81), that is coupled to the stator, and that contacts the stator (see elements 63, 64, and 107 in Figs. 3-4 and how they support and overlap the stator in various ways); Re claim 2, wherein the supporting unit (63, 64, 107) comprises a frame (combination elements 63 and 107) that faces a side surface of the stator (78-81) in the axial direction and that supports the stator in the axial direction, and wherein the frame (63, 107) comprises at least one heat radiating portion 107 that extends along the stator (78-81) in the axial direction (clearly shown in Fig. 4); Re claim 3, wherein at least a part of the heat radiating portion 107 is located radially inward of an outer circumference of the stator (clearly shown in Figs. 4-5); Re claim 4, wherein the stator (78-81) comprises a plurality of stator cores 78 that are stacked radially and that are arranged at intervals in a circumferential direction (clearly shown in Fig. 4), and wherein the at least one heat radiating portion 107 extends along an interval between the plurality of stator cores 78; Re claim 7, wherein the at least one heat radiating portion 107 has side surfaces that face the plurality of stator cores 78 in the circumferential direction, and wherein at least one of the side surfaces is spaced apart from a side surface of the plurality of stator cores 78 in the circumferential direction (clearly shown in Figs. 4-5); Re claim 8, further comprising a stator cover 64 that is located at an opposite side of the frame (63 ,107) with respect to the stator, that is configured to support the stator (78-81) in the axial direction, and that contacts the at least one heat radiating portion 107; Re claim 10, further comprising a casing 50 that defines a hermetic inner space, the casing 50 having an inner circumferential surface that is spaced apart from an outer circumferential surface of the stator (78-81).
Oh discloses, regarding claim 18, a linear compressor comprising: a cylinder 62 that defines a compressor space and that is configured to compress refrigerant in the compressor space; a piston 69 located in the cylinder 62 and configured to perform a reciprocating motion in an axial direction relative to the cylinder 62; a stator (78-81) that receives the cylinder 62 and that is configured to generate force to drive the piston 69 to perform the reciprocating motion, the stator (78-81) comprising a plurality of stator cores 78 arranged in a circumferential direction about an axis of the stator (clearly shown in Fig. 4); and a supporting unit (combination of elements 63, 64, and 107) that covers at least a portion of the stator (78-81), that is coupled to the stator, and that is configured to support the stator in the axial direction (see elements 63, 64, and 107 in Figs. 3-4 and how they support and cover the stator).

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746